Title: From George Washington to Bushrod Washington, 12 August 1798
From: Washington, George
To: Washington, Bushrod



My dear Sir
Mount Vernon 12th Augt 1798

I have received your letter of the 7th instant, giving an extract of Mr Nicholas’s letter to you. With respect to the request contained in it, I leave the matter entirely to his own discretion with your advice to advance, or halt, according to the tenableness of his ground, & circumstances.
If he could prove, indubitably, that the letter addressed to me, with the signature of Jno. Langhorne, was a forgery, no doubt would remain in the mind of any one, that it was written with a view to effect some nefarious purpose. and if the person he suspects, is the real Author, or abettor it would be a pity not to expose him to Public execration; for attempting, in so dishonorable a way; to obtain a disclosure of Sentiments of which some advantage could be taken—But Mr Nicholas will unquestionably know, that if the proofs fail, the mat⟨ter will⟨ recoil and that the statement must be full, and not a partial one that is given to the Public; not only as the most satisfactory mode of bringing it before that tribunal, but shortest in the result: for he will have a persevering phalanx to contend against.
It seems to me that he would be obligd to disclose the manner, in which his correspondence & mine began, & the motives wch led to it; for until the discovery was made, & communicated by him to me, that Jno. Langhorne was a fictitious name, I had not the smallest suspicion thereof; but, on the contrary, viewed the production

as that of a Pedagogue; who was desirous of exhibiting a few of his flowers, and after returning a civil, but short answer, never thought more of him, or his letter, until the history of the business was developed by Mr Nicholas. All this must appear; or contrivance would be retorted. I will only add that, as Mr Nicholas has made you a confidant in this business, I shall acquiesce with pleasure in any steps he may take, that will bring ⟨me forw⟩ard, with your concurrence. If a trick so dirty & shabby as this is supposed to be, could be clearly proved, it would, in my opinion, be attended with a happy effect, at this time; but, on the other hand, if it should be attempted & fail, the reverse would be the consequence.
I little thought when I retired to the Shades of Private life, last year, that any event would happen, in my day, that could bring me again on the Public theatre; but so it is; & the remnent of a life which required ease & tranquillity, will end more than probably in toil & responsibility.
Your mother left us on friday; for your Brother Corbins, after giving us the pleasure of her’s & Nancy Washington’s Company, eight or ten days. Corbin’s wife is much better, & hopes are entertained of her being perfectly restored.
Your Aunt & the family unite with me in best wishes for yourself & Mrs Washington; and I am, my dear Sir, Your Sincere friend and AJfecte ⟨Uncle

Go: Washing⟩ton

